Citation Nr: 1022763	
Decision Date: 06/21/10    Archive Date: 07/01/10

DOCKET NO.  05-28 790A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUES

1. Entitlement to a rating higher than 30 percent for 
residuals of a fracture of the left femur with marked left 
knee instability.  

2. Entitlement to service connection for plantar fasciitis of 
the right foot to include as secondary to the service-
connected residuals of a fracture of the left femur with 
marked left knee instability.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Motrya Mac, Counsel


INTRODUCTION

The Veteran, who is the appellant, served on active duty from 
July 1977 to July 1980.  He had subsequent service in the 
National Guard.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a rating decision, dated in March 2005, of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Phoenix, Arizona.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran 
if further action is required.


REMAND

On the claim for increase, on VA examination in May 2005, the 
examiner noted that there was no left knee instability, but 
noted a positive anterior drawer sign and Lachman test.  On 
VA examination in October 2007, the Veteran complained of 
instability and locking.   Based on the evidence of record, 
the level of severity of the left knee is unclear and 
reexamination is needed to determine the current level of 
severity of the left knee.  38 C.F.R. § 3.327. 

On the claim of service connection for a right foot 
disability, on VA examination in May 2005, the examiner 
concluded that it was not at least as likely as not that the 
plantar fasciitis was secondary to the left femur disability 
with left knee instability.  On VA examination in October 
2007, the examiner indicated that the Veteran's gait was 
compromised and that the Veteran wore a brace on the left 
knee, used a cane, and limped.  As the record does not 
contain sufficient evidence to decide the claim on the, 
further development is necessary under the duty to assist.  
38 C.F.R. § 3.159(c)(4). 



Accordingly, the case is REMANDED for the following action:

1. Afford the Veteran a VA examination to 
determine the current level of severity of 
the left knee.  The examiner is asked to 
address the following:

a).  Range of motion in degrees of 
flexion and extension and any 
functional loss due to pain or 
painful motion (supported by adequate 
pathology and evidenced by the 
visible behavior of the claimant 
undertaking the motion) as well as 
weakness, excess fatigability, 
incoordination, or pain on movement.  
Any additional functional loss should 
be expressed in terms of additional 
limitation of motion.  The examiner 
should also address whether there is 
additional loss of motion associated 
with flare-ups; 

b). Whether there is ankylosis with a 
favorable angle in full extension or 
in slight flexion between zero and 10 
degrees; and

c). Whether there is recurrent 
subluxation or lateral instability 
that is slight, moderate or severe.  

The claims folder should be made available 
to the examiner for review. 

2.  Afford the Veteran a VA examination 
with a different examiner to determine 
whether it is at least as likely as not 
that the right foot plantar fasciitis was 
caused by or aggravated by the service-
connected residuals of a fracture of the 
left femur with marked left knee 
instability. 

The VA examiner is asked to address the 
following: 

a).  On the question of causation, 
considering accepted medical principles 
and the current medical literature, is 
right plantar fasciitis actually caused 
by the residuals of a fracture of the 
left femur with marked left knee 
instability? 

b). If actually causation is not found, 
is right plantar fasciitis aggravated 
by the residuals of a fracture of the 
left femur with marked left knee 
instability?

In this context, the term "aggravation" 
means a permanent increase of plantar 
fasciitis, that is, an irreversible 
worsening beyond the natural clinical 
course and character of the condition 
as contrasted to a temporary worsening 
of symptoms, due to the 
service-connected residuals of a 
fracture of the left femur with marked 
left knee instability 

In formulating the opinion, the examiner 
is asked to consider that the term "at 
least as likely as not" does not mean 
"within the realm of possibility."  
Rather, it means that the weight of the 
medical evidence both for and against the 
conclusion is so evenly divided that it is 
medically sound to find in favor of 
causation as it is to find against 
causation.

The claims folder should be made available 
to the examiner for review. 






3. After the above development is 
completed, adjudicate the claims.  If any 
benefit sought remains denied, furnish the 
Veteran and his representative a 
supplemental statement of the case and 
return the case to the Board.
    
The Veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
George E. Guido Jr.
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


